UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-4454


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MALIK X. SHAKUR, a/k/a Malik X. Shakur, a/k/a Willie Lamb,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:08-cr-00485-CMC-2)


Submitted:   August 30, 2010                 Decided:   September 9, 2010


Before KING, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark A. Yurachek, THE LAW OFFICES OF MARK ALLEN YURACHEK, LLC,
Atlanta, Georgia, for Appellant.      W. Walter Wilkins, United
States Attorney, Nancy C. Wicker, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Malik      X.    Shakur    was   convicted     of   one   count   of

conspiracy to possess with intent to distribute crack cocaine,

cocaine and marijuana, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(C), (b)(1)(D); 846 (2006) and one count of possession

with intent to distribute crack cocaine, cocaine and marijuana,

in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), (b)(1)(D); 2

(2006).    On    appeal,     Shakur    claims   the     district   court   erred

denying his motion to suppress evidence and denying his motion

to excuse a juror.         He also claims the court erred by finding he

was subjected to an enhanced statutory sentence based on the

Government’s notice filed under 21 U.S.C. § 851 (2006).                Finding

no error, we affirm.

           In reviewing the district court’s ruling on a motion

to suppress, this court reviews the district court’s factual

findings for clear error, and its legal determinations de novo.

United States v. Cain, 524 F.3d 477, 481 (4th Cir. 2008).                    The

facts are reviewed in the light most favorable to the prevailing

party below.      United States v. Jamison, 509 F.3d 623, 628 (4th

Cir. 2007).      A vehicle stop constitutes a seizure within the

meaning   of    the   Fourth    Amendment    and   is    permissible   if    the

officer has probable cause to believe a traffic violation has

occurred, Whren v. United States, 517 U.S. 806, 809-10 (1996),



                                        2
or    has    a       reasonable       suspicion       of    unlawful    conduct,     Terry    v.

Ohio, 392 U.S. 1, 20-22 (1968).

                 Under     Terry,       an     officer       may,   consistent       with    the

Fourth Amendment, conduct a brief, investigatory stop when the

officer has a reasonable, articulable suspicion that criminal

activity         is    afoot.         Illinois    v.       Wardlow,    528    U.S.   119,    123

(2000).          To conduct a Terry stop, there must be at least a

minimal level of objective justification for making the stop.

Id.     Reasonable suspicion requires more than a hunch but less

than probable cause and may be based on the collective knowledge

of officers involved in an investigation.                             Id.; see also United

States v. Hensley, 469 U.S. 221, 232 (1985).                                  In evaluating

police       conduct       in     a    Terry     stop,       courts    must    consider      the

totality of the circumstances, see United States v. Sokolow, 490

U.S.    1,       8    (1989),   including        all       information    available     to    an

officer and any reasonable inferences to be drawn at the time of

the decision to stop a suspect.                            United States v. Crittendon,

883 F.2d 326, 328 (4th Cir. 1989).

                 We conclude the district court properly found that the

police had sufficient reasonable suspicion to stop the vehicle

in which Shakur was a passenger.                       We do not agree with Shakur’s

assessment that the testimony provided by several members of law

enforcement was collectedly unreliable.                         The tip provided by the

informant was sufficiently corroborated by law enforcement.                                  See

                                                  3
United States v. White, 549 F.3d 946, 952 (4th Cir. 2008).                    We

also conclude there was nothing inconsistent with the testimony

from two police officers who both claimed to see the marijuana

in plain view, one through the van’s open side window and the

other after opening the rear doors to the van out of concern for

his safety.     See United States v. Stanfield, 109 F.3d 976, 981-

98 (4th Cir. 1997).        Clearly, the marijuana was properly seized

after   being   observed    in   plain    view.     See    United   States    v.

Williams, 592 F.3d 511, 521 (4th Cir. 2010) (stating plain view

doctrine); Boone v. Spurgess, 385 F.3d 923, 927-28 (6th Cir.

2004) (applying plain view doctrine to warrantless seizure of

evidence seen through a parked car’s window).               We also conclude

that Shakur’s brief detention and the search of his pockets did

not violate his Fourth Amendment rights.             See United States v.

Leshuk, 65 F.3d 1105, 1109 (4th Cir. 1995).               In any event, after

the   marijuana   was   found    by   the   other    police    officers,     the

cocaine on Shakur’s person would have been inevitably discovered

as a search incident to an arrest.           United States v. Allen, 159

F.3d 832, 838, 841 (4th Cir. 1998).               In addition, we conclude

the search of the van was appropriate after Shakur was arrested.

See Arizona v. Gant, 129 S. Ct. 1710, 1719 (2009) (noting that a

search of a vehicle incident to a lawful arrest is appropriate

when it is reasonable to believe evidence relevant to the crime

of arrest might be found in the vehicle.).                    Accordingly, we

                                      4
conclude the district court did not err denying Shakur’s motion

to suppress evidence.

           We   conclude      the   district    court    did       not   abuse   its

discretion denying Shakur’s motion to excuse a juror for cause.

See Poynter v. Ratcliff, 874 F.2d 219, 222 (4th Cir. 1989).

After   questioning    by     the   court,    there    was    no   indication     of

actual bias or of an extreme situation warranting removal.                       See

United States v. Turner, 389 F.3d 111, 117 (4th Cir. 2004).

           We also conclude there was no error in the statutorily

enhanced sentence under 21 U.S.C. § 841(b)(1)(C).                   Clearly, each

of the convictions listed by the Government in the 21 U.S.C.

§ 851 (2006) notice was a qualifying conviction.

           Accordingly, we affirm the convictions and sentence.

We   dispense   with   oral    argument      because    the    facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                       5